Citation Nr: 0123911	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-06 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an original disability rating in excess of 10 
percent for the residuals of a fractured jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2000, the Board remanded the case to the RO for 
additional development.  To the extent possible, the RO has 
completed the requested action. The Board notes entitlement 
to service connection for chin and neck scars was granted in 
a September 2000 rating decision.  Therefore, the Board finds 
the matter on appeal has been appropriately developed for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  Neither the veteran, nor his accredited representative, 
has shown good cause for his failure to report for scheduled 
November 2000 VA examinations which sought to determine the 
current nature and extent of his service-connected 
disability.

3.  Medical evidence demonstrates that the veteran's service-
connected residuals of a fractured jaw are manifested by no 
more than moderate displacement of the mandible and inter-
incisal temporomandibular articular motion of 35 millimeters 
(mm), with some evidence of pain, but without objective 
evidence of more severe pain or limitation of motion.



CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
10 percent for the residuals of a jaw fracture have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Codes 9904, 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the April 1998 statement of the 
case and the September 2000 and February 2001 supplemental 
statements of the case adequately notified the veteran of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, based upon a comprehensive 
review of the evidence of record, the Board finds VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  Therefore, the 
Board finds that VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Failure to Report for Scheduled VA Examination

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (2000).  

In this case, the record shows the RO granted entitlement to 
service connection for the residuals of a fractured jaw in 
November 1997 and that in February 1998 the veteran expressed 
disagreement with the assigned disability rating.  In 
January 2000, the Board remanded the case to the RO with 
instructions to schedule the veteran for a VA examination by 
an appropriate specialist to determine the extent of 
disability.  The veteran was advised that failure to 
cooperate or report for a scheduled examination might result 
in an adverse determination.  Citations to appropriate VA 
regulations and case law were provided.

VA reports show the veteran failed to report for scheduled VA 
examinations in August 2000.  A September 2000 VA report of 
contact noted the veteran had missed his examination 
appointments in August and that he had requested the 
examinations be rescheduled for September 18, 2000, to 
coincide with another appointment scheduled on that date.  In 
correspondence dated in September 2000, the veteran reported 
he had canceled the August 2000 appointment and requested 
rescheduling.  There is no indication the RO responded to the 
veteran's request for appointments on September 18, 2000; 
however, subsequent VA reports show the veteran failed to 
report for scheduled examinations in November 2000.  

In a February 2001 supplemental statement of the case the RO 
noted the veteran had failed to report for a scheduled 
November 2000 examination, continued the veteran's assigned 
disability rating, and notified the veteran that further 
consideration would be given to his claim if he indicated a 
willingness to undergo examination.  No subsequent 
correspondence from the veteran is of record; however, the 
veteran's service representative, in essence, requested the 
case be remanded to the RO to reschedule another examination 
because VA had not demonstrated an absence of good cause for 
the veteran's failure to report.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  However, the Court has 
also held that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2000).

Based upon the evidence of record, the Board finds the 
veteran was adequately notified of the consequences of 
failure to report for a VA examination in the January 2000 
Board remand.  In addition, given the presumption of 
regularity of the mailing of VA examination scheduling notice 
and considering the fact that the veteran did not contact the 
RO subsequent to having been informed that he missed the 
November 2000 examination, the Board is satisfied that the 
veteran was properly notified and that he failed to report 
for the scheduled VA examinations without good cause.  See 
38 C.F.R. § 3.655. 

The veteran's service representative noted that a copy of the 
examination scheduling notice was not included in the record; 
however, the Board finds there is no evidence of any 
irregularity in the examination scheduling routine.  The 
Board further finds that the veteran was sufficiently 
notified of the examination in the subsequent February 2001 
supplemental statement of the case but that he has expressed 
no willingness to undergo an additional examination.  

While the veteran's representative claims the case should be 
remanded to reschedule the requested examination, the Board 
finds further attempts to examine the veteran would be 
futile.  Therefore, the Board finds a determination as to the 
veteran's claim must be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655. 

Background

Service medical records show the veteran sustained bilateral 
mandibular fractures and underwent surgical repair in May 
1995.  Postoperatively the veteran was noted to have a 
malocclusion on the right side.  In June 1995, the veteran 
underwent additional surgical repair.  A subsequent June 1995 
report noted the veteran's occlusion was intact.  

Dental records dated in February 1996 show the veteran 
complained of popping noise and pain in the area of the 
mandibular left angle fracture.  He denied any change in 
bite, paresthesia, or open/closed lock.  The examiner noted a 
temporomandibular joint opening pop at 10 mm.  There was a 
mandibular deviation to the left upon opening but recovery to 
midline.  A muscles of mastication examination revealed right 
temporalis, right internal pterygoid, and bilateral medial 
pterygoid muscles within normal limits.  There was tenderness 
at origin of the left internal pterygoid muscles, tenderness 
at insertion to the left masseter muscles, and mild 
tenderness at insertion to the left temporalis and right 
masseter muscles.  The examiner noted bilateral posterior 
openbite and an anterior edge to edge occlusion with heavy 
occlusal wear.  The diagnoses included temporomandibular 
joint internal derangement with anteriorly displaced reducing 
disc.

The veteran's July 1996 separation examination revealed 
malocclusion to the left.  It was noted the lower 
premolar/molars were lower than the rest of the teeth.  
Service records show the veteran was separated from active 
duty on September 2, 1996.

On August 29, 1997, the RO received the veteran's application 
for VA benefits.  The veteran requested entitlement to 
service connection for the residuals of a broken jaw.

During a VA general medical examination in October 1997 the 
veteran reported that he was unable to occlude his jaw 
completely, especially to the left side, and that he could 
not chew food on the left side.  He stated the left 
temporomandibular joint popped out frequently and that the 
left upper temporomandibular joint clicked when he opened his 
mouth.  The examiner noted the veteran's left mandible was 
deformed with mild occlusion of the molars on the left side.  
The temporomandibular joint movements appeared normal but 
there was slight crepitus to the left temporomandibular 
joint.  The examiner stated the veteran required further 
surgery to correct his mild occlusion of the teeth on the 
left side and noted that an oral surgery evaluation had been 
requested.  

An October 1997 VA dental examination report noted the 
veteran complained his temporomandibular joint popped and 
occasionally subluxated but that he was able to place it back 
in position himself.  He reported he had experienced 
bilateral pain in the mandible which lasted for approximately 
5 minutes the previous evening while chewing.  The examiner 
noted the veteran had some pain especially over the left 
temporomandibular joint area and had an anterior end to end 
occlusion with a bilateral open bite.  There was a retained 
deciduous tooth in the mandibular left quadrant.  The maximum 
opening without force was approximately 35 mm.  There was no 
limitation of lateral excursions.  The veteran denied any 
paresthesia, limitation of motion, or speech abnormality but 
stated he had difficulty chewing due to the lack of posterior 
occlusion.  The examiner recommended the veteran undergo a 
complete work up by an oral surgeon.  No diagnosis was 
provided.

In November 1997, the RO granted entitlement to service 
connection for the residuals of a fractured jaw.  A 10 
percent disability rating was assigned effective from 
September 3, 1996.

In his notice of disagreement the veteran, in essence, 
claimed a higher original disability rating was warranted.  
He stated he continued to experience pain in the jaw and that 
additional surgical repair was anticipated.  He reported he 
had severe malocclusion to the left side which prevented his 
ability to chew on that side, that he had limited jaw 
movement due to temporomandibular joint misplacement, and 
that his jaw popped out with pain when his mouth was opened 
past a certain point.  He reiterated these claims in his 
substantive appeal.  

In January 2000, the Board remanded the case to the RO for 
additional development.  The remand instructions included a 
specific request that the RO schedule the veteran for an 
examination by an appropriate specialist to determine the 
extent of his service-connected residuals of a fractured jaw.  
The examiner was instructed to address the extent of impaired 
function and functional loss due to pain.  

In April 2000, the RO received correspondence from the 
veteran's private dentist reporting dates the veteran had 
received treatment.  The dentist also stated that they were 
"in the middle of [the veteran's] orthodontic treatment" 
and had aligned his teeth but were unable to close the 
bilateral open bites or expand the maxilla.  It was noted 
that he would soon be ready for surgery and other dental 
treatment.  

In September 2000, the RO received copies of the veteran's 
private dental treatment records dated from May 1998 to 
September 2000.  A May 1998 report noted a bridge needed to 
be replaced and anterior teeth restored for overbite and 
overjet correction.  It was noted the veteran had a high 
relapse potential for tongue thrust/posture habit with 
bilateral open bites recurring.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides ratings for malunion of the 
mandible when there is slight displacement (0 percent), 
moderate displacement (10 percent), and severe displacement 
(20 percent).  38 C.F.R. § 4.150, Diagnostic Codes 9904 
(2000).  It is noted that the rating is dependent upon the 
degree of motion and relative loss of masticatory function.  

The Rating Schedule also provides compensable ratings when 
there is evidence of limited motion of the temporomandibular 
articulation as measured by inter-incisal range of 31 to 40 
mm. (10 percent), 21 to 30 mm. (20 percent), 11 to 20 mm. 
(30 percent), or 0 to 10 mm. (40 percent); or lateral 
excursion limited to 0 to 4 mm. (10 percent).  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2000).  The ratings for 
incisor limitation are not to be combined with limitation of 
lateral excursion.  Id.  

In this case, although service department, private, and VA 
medical reports include a diagnosis of temporomandibular 
joint internal derangement with anteriorly displaced reducing 
disc and note a deformed left mandible with mild occlusion, 
no assessment as to the degree of motion or relative loss of 
masticatory function was provided.  The Board notes the case 
was remanded to the RO to schedule an examination for an 
evaluation based upon Rating Schedule criteria but that the 
veteran failed to report and the requested medical evidence 
could not be obtained.  

As noted above, VA regulations provide that when a claimant 
fails to report for a scheduled medical examination in 
conjunction with an original compensation claim without good 
cause the determination shall be made based upon the evidence 
of record.  See 38 C.F.R. § 3.655.  There is also no evidence 
of mandible loss or nonunion for consideration of a higher 
rating under alternative rating criteria.  See 38 C.F.R. 
§ 4.150, Diagnostic Codes 9901-9903 (2000).  Therefore, based 
upon the available evidence of record, the Board finds the 
veteran's service-connected residuals of a fracture jaw are 
manifested by no more than moderate displacement of the 
mandible or inter-incisal temporomandibular articular motion 
of 35 mm. either of which warrant a 10 percent disability 
rating.  38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905.

The Board also notes that the Rating Schedule indicates 
Diagnostic Codes 9904 and 9905 are both predicated, at least 
in part, on a limitation of motion.  The Board finds, 
however, that separate ratings under these criteria would 
violate the prohibition against pyramiding ratings.  See 
38 C.F.R. § 4.14 (2000).

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. § 4.40 and 
§ 4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board finds, in this case, that the veteran's pain and 
limitation of function are adequately reflected by the 
present disability evaluation.  The Board notes that a lay 
person can provide evidence of visible symptoms.  See Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, VA regulations require that 
a finding of dysfunction due to pain be supported by, among 
other things, adequate pathology.  38 C.F.R. § 4.40 (2000); 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The evidence shows the veteran has reported he experienced 
pain and difficulty chewing as a result of his service-
connected disability; however, objective medical evidence 
demonstrates only tenderness and mild tenderness to the 
muscle of mastication in February 1996 and some pain in 
October 1997.  An October 1997 VA general medical examiner 
noted the veteran's temporomandibular joint movements 
appeared normal with only slight crepitus to the left 
temporomandibular joint.  The Board notes that a more 
thorough assessment of the veteran's functional impairment 
and loss of function due to pain could not be obtained 
because the veteran failed to report for a scheduled 
examination.  In the absence of objective pathology to 
support complaints of more severe pain and dysfunction, the 
Board must conclude that entitlement to a higher or 
"staged" rating for the residuals of a fractured jaw is not 
warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an original disability rating in excess of 10 
percent for the residuals of a fractured jaw is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

